UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------x
In re:                                                :
                                                      :    Chapter 13
JOHN R.M. WILSON,                                     :    Case No. 18-42302 (ESS)
                                                      :
                  Debtor.                             :
-------------------------------------------------------x
JOHN R.M. WILSON,                                     :
                                                      :
                  Plaintiff                           :
                                                      :    Adv. Proc. No. 18-01062 (ESS)
                  v.                                  :
                                                      :
OUMROW ROY SINGH, SABRINA B.                          :
SINGH, ASCB MANAGEMENT INC.,                          :
“JOHN DOE”, “JANE DOE,” XYZ-1                         :
CORP., and XYX-2 CORP.                                :
                                                      :
                  Defendants.                         :
-------------------------------------------------------x

            ORDER GRANTING IN PART AMENDED MOTION FOR JUDGMENT ON
                THE PLEADINGS, AND DIRECTING ENTRY OF JUDGMENT

        WHEREAS, on April 25, 2018, John R.M. Wilson filed a voluntary petition for relief

under Chapter 13 of the Bankruptcy Code; and

        WHEREAS, on May 21, 2018, the Plaintiff commenced this adversary proceeding by

filing a complaint against Oumrow Roy Singh, Sabrina B Singh, ASCB Management Inc., John

Doe, Jane Doe, XYZ-1 Corp, and XYX-2 Corp (the “Defendants”) asserting claims, among

others, of fraud, civil conspiracy to commit fraud, unconscionability, negligence, constructive

trust, and unjust enrichment (the “Complaint”); and

        WHEREAS, on February 20, 2018, the Defendants filed an answer to the Complaint.

Motion for Judgment on the Pleadings

        WHEREAS, on February 27, 2019, the Plaintiff filed a motion for judgment on the
pleadings (the “Motion for Judgment on the Pleadings”); and

       WHEREAS, on March 15, 2019, the Defendants filed opposition to the Motion for

Judgment on the Pleadings; and

       WHEREAS, on June 19, 2019, the Plaintiff filed an Amended Motion for Judgment on

the Pleadings (the “Amended Motion”); and

       WHEREAS, on September 10, 2019, the Court held a continued pre-trial conference and

hearing on the Amended Motion, at which the Plaintiff appeared and was heard, and the

Defendants did not appear; and

       WHEREAS, at the September 10, 2019 hearing, the Plaintiff requested that the Amended

Motion be converted to a motion for summary judgment, pursuant to Federal Rule of Civil

Procedure 56; and

       WHEREAS, on September 20, 2019, the Court entered an order directing the Plaintiff to

serve and file a supplemental brief in support of the Amended Motion and request for summary

judgment by October 10, 2019, directing the Defendants to file a response, if any, by November

7, 2019, and scheduling a continued pre-trial conference and hearing on the Amended Motion as

supplemented for December 3, 2019; and

       WHEREAS, on December 3, 2019, the Court held a continued pre-trial conference and

hearing on the Amended Motion, at which the Plaintiff appeared and was heard, and the

Defendants did not appear; and

       WHEREAS, on December 3, 2019, the Court issued an order directing the Plaintiff to

serve and file a supplemental brief in support of the Amended Motion and request for summary

judgment by December 27, 2019, directing the Defendants to file a response, if any, by January

17, 2020, and scheduling a continued pre-trial conference and hearing on the Amended Motion




                                             -2-
as supplemented for January 28, 2020; and

       WHEREAS, on December 17, 2019, the Plaintiff filed a supplemental brief in support of

the Amended Motion and request for summary judgment (the “Supplemental Brief”); and

       WHEREAS, on January 28, 2020, the Court held a continued pre-trial conference and

hearing on the Amended Motion, as supplemented to seek summary judgment, at which the

Plaintiff appeared and was heard, and the Defendants did not appear; and

       WHEREAS, on January 29, 2020, the Court issued an order directing the Defendants to

file a response to the Supplemental Brief, if any, by March 4, 2020, and scheduling a continued

pre-trial conference and hearing, including oral argument, on the Amended Motion, as

supplemented to seek summary judgment, for March 11, 2020; and

       WHEREAS, on March 11, 2020, the Court held a continued pre-trial conference and

hearing on the Amended Motion, as supplemented to seek summary judgment, at which the

Plaintiff appeared and was heard, and the Defendants did not appear; and

       WHEREAS, on April 2, 2020, the Court entered an order scheduling a continued pre-trial

conference and hearing, including oral argument, on the Amended Motion, as supplemented to

seek summary judgment, to be held on May 19, 2020; and directing the Defendants to appear at

the May 19, 2020 hearing to show cause why judgment should not be entered on the Ninth Cause

of Action seeking recovery of the real property located at 1656 Park Place, Brooklyn, NY 11233

(the “Property”) on grounds of unjust enrichment (the “Order to Show Cause”); and

       WHEREAS, from time to time, and on August 25, 2020, the Court held continued pre-

trial conferences, and hearings on the Amended Motion, as supplemented to seek summary

judgment, and hearings on the Order to Show Cause, at which the Plaintiff appeared and was

heard, and the Defendants did not appear; and




                                                -3-
       WHEREAS, at the August 25, 2020 hearing, the Court found that the Defendants were

served the Order to Show Cause and the Amended Motion, as supplemented to seek summary

judgment, and the Defendants did not file a response to the Order to Show Cause or the

Amended Motion; and the Court further found that the Defendants are not infants, incompetent,

or serving in the military; and the Court further found that there is no just reason for delay; and

therefore, the Court determined that grounds exist to enter judgment on the Ninth Cause of

Action seeking recovery of the Property on the grounds of unjust enrichment; and

       WHEREAS, “‘[t]o prevail on a claim for unjust enrichment in New York, a plaintiff must

establish (1) that the defendant benefitted; (2) at the plaintiff's expense; and (3) that equity and

good conscience require restitution,’” Kilgore v. Ocwen Loan Servicing, LLC, 89 F. Supp. 3d

526, 537 (E.D.N.Y. 2015) (quoting Beth Israel Med. Ctr. v. Horizon Blue Cross & Blue Shield of

N.J., Inc., 448 F.3d 573, 586 (2d Cir.2006); and

       WHEREAS, “[s]aid another way, the plaintiff must prove (i) defendant was enriched and

(ii) such enrichment was unjust,” Kramer v. Chin (In re Chin), 492 B.R. 117, 125 (Bankr.

E.D.N.Y. 2013 (citing Songbird Jet Ltd., Inc. v. Amax, Inc., 581 F. Supp. 912, 926 (S.D.N.Y.

1984)); and

       WHERAS, to prevail on summary judgment, the Plaintiff must establish that there is no

genuine dispute as to a material fact with respect to each element of his claim.

Whether the Defendants Benefited

       WHEREAS, the first element that the Plaintiff must establish is that the Defendants

benefited by the transfer of the Property; and

       WHEREAS, the Plaintiff alleges that the Defendants benefitted and were unjustly

enriched when they received the deed to the Property on February 21, 2018, for $10.00 (the




                                                 -4-
“Transfer”); and

       WHEREAS, here, the record shows that the Plaintiff made the Transfer to the

Defendants, and that the Transfer was made for less than fair consideration or reasonably

equivalent value; and

       WHEREAS, as a consequence, the Plaintiff has shown that there is no genuine dispute as

to a material fact as to whether the Defendants benefitted by the Transfer, and the burden shifts

to the Defendants to come forward with “evidence sufficient to create a genuine dispute as to a

material fact for trial” as to this element, Silverman v. United Talmudical Academy Torah

Vyirah, Inc. (In re Allou Distribs., Inc.), 446 B.R. 32, 49 (Bankr. E.D.N.Y. 2011); and

       WHEREAS, as reflected in the record, the Defendants did not file opposition to the

Amended Motion or to the Court’s Order to Show Cause; and

       WHEREAS, based on the entire record, including the record of the August 25, 2020

hearing, the Plaintiff has shown that there is no genuine dispute as to a material fact that the

Defendants benefitted by the Transfer.

Whether the Defendants Were Benefitted at the Plaintiff’s Expense

       WHEREAS, the second element that the Plaintiff must establish is that the Defendants

benefitted by the Transfer at the Plaintiff’s expense; and

       WHEREAS, the Plaintiff alleges that the Defendants benefitted and were unjustly

enriched when they received the deed to the Property for $10.00; and

       WHEREAS, the Plaintiff must show “that the enrichment must be such that in equity and

good conscience its retention would be unjust,” Mayer v. Bishop, 158 A.D.2d 878, 880, 551

N.Y.S.2d 673, 675 (N.Y. App. Div. 3d Dep’t), appeal denied, 559 N.Y.S.2d 983, 559 N.E.2d

677, 76 N.Y.2d 704 (1990); and




                                                -5-
       WHEREAS, here, the record shows that, as noted above, the Plaintiff made the Transfer

to the Defendants for less than fair consideration or reasonably equivalent value, and, as a

consequence, the Defendants were enriched at the Plaintiff’s expense; and

       WHEREAS, based on the entire record, the Plaintiff has shown that there is no genuine

dispute as to a material fact as to whether the Defendants benefitted at the Plaintiff’s expense,

and the burden shifts to the Defendants to come forward with “evidence sufficient to create a

genuine dispute as to a material fact for trial” as to this element, In re Allou Distribs., Inc., 446

B.R. at 49; and

       WHEREAS, as reflected in the record, the Defendants did not file opposition to the

Amended Motion or the Court’s Order to Show Cause; and

       WHEREAS, based on the entire record, including the record of the August 25, 2020

hearing, the Plaintiff has shown that there is no genuine dispute as to a material that the

Defendants benefitted at the Plaintiff’s expense.

Whether Equity and Good Conscience Militate Against Permitting the Defendant To Retain the
Property

       WHEREAS, the third element that the Plaintiff must establish is that equity and good

conscience militate against the Defendants retaining the Property; and

       WHEREAS, the Plaintiff argues that that equity and good conscience weigh against

permitting the Defendants to retain the Property under the facts and circumstances present here;

and

       WHEREAS, an unjust enrichment claim “is undoubtedly equitable and depends upon

broad considerations of equity and justice,” Paramount Film Distr. Corp. v. State of New York,

30 N.Y.2d 415, 421 (1972); and




                                                 -6-
       WHEREAS, as one court noted, “[a]n indispensable ingredient” of an unjust enrichment

claim “is that as between the two parties involved there must be an injustice,” Songbird Jet Ltd.

v. Amax, Inc., 581 F. Supp. 912, 926 (S.D.N.Y. 2012); and

       WHEREAS, here, the record shows that the Plaintiff transferred the Property to the

Defendants for little or no consideration, and the Defendants were enriched by that transfer; and

       WHEREAS, the Defendants have not filed opposition to the Amended Motion or the

Order to Show Cause; and

       WHEREAS, based on the entire record, including the record of the August 25, 2020

hearing, the Court finds that the Plaintiff has shown that there is no genuine dispute as to a

material fact that equity and good conscience militate against the Defendants retaining the

Property; and

       WHEREAS, the Plaintiff has therefore established as to each element of the claim set

forth in the Ninth Cause of Action for unjust enrichment, and he is entitled to summary judgment

on that claim.

       NOW, THEREFORE, it is hereby

       ORDERED, that the Amended Motion, as supplemented to seek summary judgment, is

granted in part with respect to the Ninth Cause of Action seeking recovery of the subject

property on grounds of unjust enrichment; and it is further

       ORDERED, that the Plaintiff John R.M. Wilson is declared to be the owner of the

Property located at 1656 Park Place, Brooklyn, NY 11233; and any registration of deeds or

encumbrances contrary to that are hereby nullified; and it is further

       ORDERED, that the transfer of the deed from the Plaintiff John R.M. Wilson to ASCB

Management Inc. is declared null and void and ownership of the Property is restored to John




                                                -7-
R.M. Wilson; and it is further

       ORDERED, that counsel for the Plaintiff may file a copy of this Order with the Kings

County Clerk’s Office, and the Clerk may take steps to comply with this Order and it is further

       ORDERED, that a Judgment in accordance with this Order against the Defendants on the

Ninth Cause of Action in the Complaint will be entered simultaneously herewith.




                                                                ____________________________
 Dated: Brooklyn, New York                                             Elizabeth S. Stong
        September 9, 2020                                       United States Bankruptcy Judge


                                              -8-
